THF,ATTORNEYGENERAL
                                            OF TEXAS
                                                        AUSTIN.            TEXAS             78711
  JOaN       L.     arIz,
Aw-rORNEY         CfENERA&
                                                                      September              5,     1973
            Honorable              Jimmy       Morr,is                                        Opinion         No.    H-     96
            Criminal             District      Attorney                                       Re:            Whether          commissioners
            Navarro              County                                                                      court     may       pay district
            Corsicana,              Texas         75110                                                      judge     an amount           in excess
                                                                                                             of that      specified        in Article
            Dear       Mr.        Morris:                                                                    6819a-35


                        You       have      requested          our    opinion           on the following             question:


                                               “Article         6819a-35           provides          ‘Sec.     2.    In addition
                                    to the compensation                    provided           by law and paid               by the
                                    state,        the     Commissioners                   Court      of Navarro            County
                                    shall     pay       the district            judge      of the 13th Judicial                District,
                                    Four      Thousand           Do,llars          ($4,000)         per     annum       for    perfor-
                                    ming      the duties          of judge             of the juvenile         court.’


                                               “I respectfully                  request      your      opinion       as    to whether
                                    the Commissioners                      Court         of Navarro           County       would      be
                                    precluded           from      paying          the district         judge        of Navarro
                                    County        a sum        in excess           of $4,000.00              per     annum         under
                                    this     statute.      ”


                        Article          5 $ 7 of the          Constitution             of the State          of Texas         provides        that a
            district         judge       “shall     receive          for    his        services       an annual           salary     to be fixed           by
            the Legislature”.                     In our       opinion          this    provision          requires        that     salaries       of
            district         judges         be established            by the Legislature.                      Accordingly,               $4,000      is
            established             by the Legislature                 as       the additional             compensation             for    district
            judges          in Navarro            County        (Article          6819a-35)         for    performing            the duties        of
            judge       of the juvenile             court.


                            We   believe      that the statute                  establishes          both a minimum                and a maximum
            additional            salary      for    performing                 such     duties.          Accordingly,             your    question        is
            answered              in the negative.




                                                                           p.     442
The   Honorable    Jimmy         Morris,     page      2    (H-96)




                                            SUMMARY


                        The      commissioners             court     of Navarro      County
               must     pay the district         judge     no more       and no less       than
               $4,000      per    annum    as provided             by § 2 of Article       6819a-   35,
               V. T. C. S.,       for   performing          the duties        of judge   of the
               juveriile   court.


                                                    Very    truly     yours,




                                           v        Attorney        General     of Texas




DAVID     M.   KENDALL,           Chairman
Opinion   Committee




                                               p.    443